DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on 06/18/2020 are acknowledged.
Claims 12-32 are pending for examination. Claims 1-11 are cancelled.

Claim Objections
Claims 27-28 are objected to because of the following informalities:  In regard to claims 27-28, “detecting with a receiver light that is…” should be read as “detecting, with a receiver, light that is …” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 12 and 24 is/are also rejected due to said dependency.
(c) generating a signature for the first brain region; (d) generating a signature for the second brain region”. It is unclear whether steps (c) and (d) are performed based on the measured parameters in steps (a) and (b) or they are additional/ independent steps without using the measured parameters. The relationship between steps (a)-(d) are not clearly recited in the claim. If they are related, it is suggested that “generating a signature for the first/ second brain region based on the measured time varying changes of HbO2Exc and the at least one additional Hb signal component of the first/ second brain region” or similar language should be set forth.
In regard to claim 21, claim 21 recites “…contacting a region of the head with an optical fiber”, wherein “the head” lacks of sufficient antecedent basis. It is suggested that “contacting a region of [[the]] a head of the subject with an optical fiber”.
In regard to claims 22-24 and 27-28, the limitation of “the first tissue” lacks sufficient antecedent basis. It is also unclear whether the first tissue is the first brain region or not. Clarification is requested by amendments. It is suggested “the first [[tissue]] brain region” should be set forth.
In regard to claims 30-32, the limitation of “the additional Hb signal component” lacks sufficient antecedent basis. it is unclear whether the additional Hb signal component refers to the “at least one additional Hb signal component” recited in claim at least one additional Hb signal component” should be set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozaki et al. (USPN 5,564,418) teaches a diagnostic device and associated method for measuring a change in concentration of hemoglobin species and at least one of a blood flow, a degree of oxidation of hemoglobin, and an absolute concentration of hemoglobin at the head/ predetermined position of the subject with the use of two light wavelengths (Figs. 1-5). Chance (USPN 5,987,351) teaches an optical device for monitoring oxygenation-deoxygenation state of the hemoglobin (Figs. 4 and 7), wherein the optical measurements are performed on symmetrical locations of the head of the subject (Fig. 7A) and “The spectrophotometer stores the detected data separately and correlates them together or with a stored data corresponding to the individual brain regions to identify any asymmetry in tissue properties. Alternatively, the spectrophotometer measures a differential signal directly. Normal tissue provides a substantially symmetrical signal. A detected asymmetry may be caused by a tissue disease, such as localized bleeding, an asymmetric stroke volume, or another pathological condition” (Col 15 line 46 – Col 16 line 4). Sato et al. (USPGPUB 2007/0208239) teaches a brain function/ activity monitoring device (Figs. 1-10) which measures the changes of Hb, HbO2, and total hemoglobin at varies locations of the head of the subject before, e.g. rest state, and after applying stimulation and the three Hb signals are compared to identify activity (Figs. 1-10; [0025]). Sato et al. (USPGPUB 2013/0150687) teaches an apparatus for evaluating biological function based on parameters derived from NIR measurements of changes in deoxyhemoglobin concentration and changes in oxyhemoglobin at muscle and brain sites of the subject (abstract; Figs. 1-66). Chance et al. (USPN 5,954,053) teaches a brain hematoma measuring device (Figs. 22-24) comprises two optical modules which simultaneously applying at least one wavelength to a normal tissue and an expected locations on the head of the subject (Fig. 24) and evaluates differential data from the two locations to determine whether the radiation migrated in a tissue of abnormal physiological or pathophysiological properties (Fig. 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHU CHUAN LIU/           Examiner, Art Unit 3791